Citation Nr: 1104953	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  01-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Mr. Keith D. Snyder, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a 
January 1997 rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO), which 
denied service connection for PTSD.  The Veteran has since 
relocated, and the RO in Baltimore, Maryland, has assumed 
jurisdiction over this appeal.  That office certified this appeal 
to the Board.

In a May 2005 rating decision, the RO also declined the Veteran's 
petition to reopen a previously denied claim for service 
connection for depression - concluding there was no new and 
material evidence.  Because, in response, he filed a timely 
notice of disagreement (NOD) in October 2005, the Board remanded 
this claim to the RO in March 2006 (via the Appeals Management 
Center (AMC)) to issue him a statement of the case (SOC) and to 
give him an opportunity to perfect an appeal to the Board of this 
additional claim by also, in response to this SOC, filing a 
timely substantive appeal (VA Form 9 or equivalent statement).  
See Manlincon v. West, 12 Vet. App. 238 (1999).  On remand, the 
AMC sent him an SOC in June 2008, but he did not file the 
required timely substantive appeal in response.  
38 C.F.R. §§ 20.200, 20.202, 20.302.  Therefore, the Board does 
not have jurisdiction to consider this additional claim.

In regards to this previously claimed depression, the Board 
recognizes that when the record associates different diagnoses 
with the same symptoms, the nature of the Veteran's disorder is a 
question of fact for the Board, and once determined, the Board 
must address whether the Veteran's symptoms, regardless of 
diagnosis, are related to his military service.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant 
makes a claim, he is seeking service connection for symptoms 
regardless of how those symptoms are diagnosed or labeled).  But 
since the RO already has considered whether the Veteran is 
entitled to service connection for a depression, determined he is 
not, and he did not appeal the decision, the Board is not 
expanding the claim to include this additional condition.

Having said that, the Veteran of course is free to re-file his 
claim for depression at the RO and submit the required new and 
material evidence to reopen this claim.  38 C.F.R. § 3.156 
(2010).

Also in March 2006, the Board remanded the claim for PTSD for 
further development and consideration - including especially to 
try and corroborate the Veteran's alleged stressors that he says 
occurred in service and caused him to develop this condition and, 
if corroborated, to have him undergo a VA psychiatric examination 
for an opinion concerning whether his PTSD is a consequence of a 
confirmed stressor.  This additional development of his claim 
included contacting the Joint Services Records Research Center 
(JSRRC) to obtain any information that might tend to corroborate 
the claimed events.

Upon receiving the file back, the Board issued a decision in 
February 2009 denying the claim.  The Board conceded the Veteran 
had the required diagnosis of PTSD but determined there was not 
the required corroboration of any of his alleged stressors to 
support this diagnosis and its relationship to his military 
service.

The Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court/CAVC).  In a December 
2009 Order, granting a Joint motion, the Court vacated (set 
aside) the Board's decision and remanded the claim back to the 
Board for further development and readjudication in compliance 
with directives specified in the Joint Motion.

To comply with the Court's Order, the Board in turn is remanding 
the claim to the RO.




REMAND

The Veteran claims he developed PTSD as a result of guarding 
nuclear weapons and bodies of dead soldiers returning home from 
Vietnam.  In written statements and while testifying during a 
hearing in June 2001, he reported that his stressors occurred 
while stationed at Otis Air Force Base (AFB) in Cape Code, MA, 
at Dover AFB in Dover, DE, during the summer of 1965, and at 
several bases in Germany.  He claimed that he was assigned to 
guard coffins and body bags at each of these locations, as well 
as nuclear weapons at Otis AFB.  More recently, he added another 
stressor in which he claims to have chased a soldier who 
allegedly had killed his wife.  But he was unable to provide any 
specific details such as the date of the incident, the name of 
the soldier, or the soldier's unit.

The Veteran's service personnel records show he was an air 
policeman with the 551st Air Police Sq. at Otis AFB from March 
1965 to January 1967; that he was assigned to the 601st DAS sq. 
in Frankfurt, Germany and the 36th SP sq. at Bitburg AFB in 
Germany from July 1967 to April 1968; and that he was a security 
policeman with the 438th Security Police sq. at McGuire AFB in 
New Jersey from April to September 1968.

But in its February 1999 decision, the Board erroneously 
additionally concluded that none of these records confirmed he 
had temporary duty at Dover AFB and, thus, that there was no way 
of corroborating his alleged stressor while supposedly stationed 
there.  The Court-granted Joint Motion, however, noted the Board 
erred in failing to account for a medical treatment record 
reflecting the Veteran was being "transferred back to Otis from 
Dover AFB for possible TB (tuberculosis)."  Because the Board 
failed to account for this medical treatment note's indication 
that the Veteran may have been present at Dover AFB and found 
instead that nothing confirmed that he was assigned there, the 
Court vacated the Board's decision and remanded the claim to 
allow the Board to account for this evidence.



The Veteran's attorney since has submitted an additional 
statement in December 2010 asking the Board - in light of this 
corroboration of the Veteran's presence at Dover AFB where at 
least some of his alleged stressors are said to have occurred, to 
remand the claim for a VA compensation examination and 
application of the new regulations governing PTSD claims.  

Effective July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), 
to liberalize the evidentiary standard for establishing the 
required in-service stressor in certain cases.  See 75 Fed. Reg. 
39,843 (July 13, 2010) (announcing final rule, incorrectly 
listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) 
eliminates the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  This 
regulatory revision now requires that the following be 
demonstrated to establish service connection for PTSD:  1) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; 2) a VA psychiatrist or 
psychologist, or contract equivalent, confirms the claimed 
stressor is adequate to support a diagnosis of PTSD; and 3) the 
Veteran's symptoms are related to the claimed stressor.  See 
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor. 

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to 
establish a diagnosis of PTSD.  The Court acknowledged that in 
assessing whether a stressor is sufficient to trigger PTSD, it is 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, helplessness, 
or horror).  Thus, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same effect 
on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 
(1997).

It appears the recent change to the regulation concerning PTSD 
and the requirement for corroborating that the claimed in-service 
stressor occurred applies to this appeal at hand.  As noted, the 
Veteran has reported that his stressors at the Dover AFB included 
guarding a nuclear facility.  This statement implies that he may 
have feared an attack.  Although he reported similar stressors 
during his April 2008 VA examination, which is the most recent 
mental status evaluation report of record, the examiner did not 
comment on the sufficiency of the stressors.  Nor is it clear 
whether this examiner specifically took into consideration the 
stress of guarding a nuclear facility at Dover AFB since, until 
more recently, it was not conceded the Veteran ever had been 
stationed there.  So reexamination and additional medical comment 
is needed to assist in determining whether he has PTSD, as 
defined by 38 CFR § 3.304(f)(3), from any of his service that 
occurred in that capacity.



The Veteran should provide another stressor statement with more 
precise details of his stressors that occurred at Dover AFB in 
the summer of 1965, in order to have the Center for Unit Records 
Research (CURR) or JSRRC attempt to verify these claimed 
stressors.  And, thereafter, he should be afforded another VA 
examination so these stressors may be considered in determining 
whether he has PTSD as a consequence of those stressors.

Accordingly, the claim is REMANDED for the following additional 
development and consideration:

1.  Ask the Veteran whether he has received 
any additional treatment for PTSD since 2005.  
If he has, and the records are not already on 
file, obtain them.  If attempts to obtain any 
additionally identified records are 
unsuccessful, and it is determined that 
further attempts to obtain them would be 
futile, then notify him of this in accordance 
with 38 C.F.R. § 3.159(c) and (e).

2.  The Veteran should submit another 
statement containing the necessary detail and 
information regarding the stressors to which 
he was exposed during the summer of 1965 at 
Dover AFB, including specific details such as 
dates, places, detailed descriptions of the 
events, his service units, duty assignments 
and the names and other identifying 
information concerning any individuals 
involved in the events.  He may also submit 
independent evidence that would tend to 
corroborate his alleged stressors from 
military as well as non-military sources.  

The RO should assist the Veteran in obtaining 
such evidence, if appropriate.  All 
documents, correspondence, reports or 
statements obtained or generated as a result 
of these inquiries should thereafter be 
associated with the claims file for 
consideration.

3.  The RO should then again review the 
claims file, and if the information available 
is sufficient to permit the CURR/JSRRC to 
attempt to document the reported stressors at 
Dover AFB (or elsewhere), the RO should 
request this verification.  A unit history 
should be requested as part of this stressor 
development.  

Information obtained in response to this 
inquiry should be associated with the claims 
file for consideration.  If the record does 
not contain adequate information for referral 
to the CURR/JSRRC, this, too, should be 
documented in the claims file and an 
explanation provided. 

4.  Regardless of whether the CURR/JSRRC or 
other credible evidence of record verifies a 
claimed stressor, if still available, the RO 
should forward the claims file to the 
April 2008 VA compensation examiner 
(for the Veteran's PTSD) to have this 
examiner provide additional, supplemental, 
comment clarifying his opinion regarding 
whether the Veteran has PTSD related to his 
military service - including especially any 
events that may have occurred at Dover AFB.  

To this end, the examiner should state 
whether the Veteran's claimed in-service 
stressor(s) is(are) adequate to support a 
diagnosis of PTSD (whether verified or not).

The examiner should additionally address the 
most recent amendments to the PTSD 
regulation, 38 C.F.R. § 3.304(f)(3), by 
indicating whether the claimed stressor(s) 
is(are) related to the Veteran's 
"fear of hostile military or terrorist 
activity."

If this April 2008 VA examiner is unavailable 
or unable to provide this additional medical 
comment, then have someone else equally 
qualified provide this additional comment.  
This may require having the Veteran 
reexamined, but this is left to the 
designee's discretion.

In any event, the prior or new examiner must 
discuss the medical rationale of the opinion, 
if necessary, citing to specific evidence in 
the record to support conclusions.

It is imperative the examining physician 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The Veteran is hereby advised that his 
failure to report for this scheduled VA 
examination (if determined he needs to be 
reexamined), without good cause, may have 
detrimental consequences on his pending 
claim.  38 C.F.R. § 3.655.

5.  After the above development is completed, 
and any other development that may be 
warranted based on action taken pursuant to 
the above paragraphs, the RO should 
readjudicate the claim on the merits in light 
of 38 C.F.R. § 3.304(f), as amended.  If this 
claim is not granted to the Veteran's 
satisfaction, send him and his attorney 
another supplemental statement of the case 
(SSOC) and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning the file to the 
Board for further appellate consideration of 
this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


